Title: To George Washington from John Armstrong, 29 June 1782
From: Armstrong, John
To: Washington, George


                  
                     Dear General
                     Carlisle 29th June 1782
                  
                  Altho’ this warm weather leaves me but little inclination to
                     write, I could not entirely decline the present opportunity—The little news
                     afforded from the Western part of our Country happens at present not to be
                     good—the Volunteers commanded by Coll Crawford who lately formed an Expedition
                     against Sandusky, have retreated & are returned with some loss; among
                     the missing Coll Crawford is said to be one, but so loose are the particulars
                     that no dependance can yet be put on them—the Enemy are said to have had some
                     field pieces and Light Horse, neither of which could be formidable in the Swamp
                     where it’s said the action happened.
                  With what additional vigour or in what parts of the Country the
                     Enemy may return this visit we cannot tell, but the consequence has no
                     favourable aspect.
                  The present & for sometime past I take to be a period of
                     profound Suspense, and altho’ troops are wished for at different places it may
                     even yet remain doubtful where they should be Sent, but with respect to those
                     at this town, duty obliges me to inform your Excellency that in my Opinion,
                     they are already rather too long at a place of this sort—nor need I give any
                     detail of those practices but too common to raw troops of the lowest Class of
                     men, especially when favoured by opportunity & intercource with too
                     many like themselves whereby discipline (which I understand is punctually
                     exercised here) is comparatively ineffectual & even desertion
                     frequently happens. There is no doubt great necessity for these men on our
                     Northern Frontiers Viz. the West Branch of the Susquehanah & upper
                     parts of the Juniata—between these two Rivers happened the last Indian
                     depredations which were indeed considerably heavy & their consequences
                     very detrimental to the Spring Seeding, and where at this Season we have reason
                     Suddenly to look for another Stroak more detrimental than the former. the
                     comforting of those people thro’ the Harvest and puting in of the Fall Crop is in
                     itself a thing very desirable & often the Second best that can be done
                     but however difficult it be to persuade the country people, or apease them when
                     they know of any Soldiers not immediate employ who could yield them relief; yet
                     are there few so ignorant as not to know they must yield up their private
                     wishes to the superior Objects of the publick when any such present themselves,
                     to which Objects these kind are duly Submitted. It is never the less true that
                     the Governing body of the State with more propriety might
                     have thus represented things to yr Excellency some time ago,
                     whilst prudential reasons may have concealed the effect of their application—I
                     never wished the troops far from yr call, the Station
                     mentioned above would make the odds of three or four days longer march, than
                     from this place upon an emergency—In regard to feeding the
                     men altho’ I don’t know how that may stand in the Plans already laid down, yet
                     think it practicable with some advantage arising to the Soldiers from Roots
                     &c. in the Fall Season; and a Saving of Expence to the Officers. I
                     shall not farther add than that I wish these men either stationed as above, or
                     nearer head Quarters. Should our late excursion be resented agst Westmoreland, I
                     rather think it will be by small partys of the Enemy directed against the
                     Inhabitants—and anything formidable from that quarter of the Enemy more
                     probably pointed at Kaintucky, than Fort Pitt. I had rather have wrote, on the
                     necessity of Reformation & the blessings of Peace—may God grant them
                     early—I had the pleasure of writing you by Coll Humpton in the Winter, and an
                     hundred such letters will not bring you one paragraph in debt, but leave me the
                     honour of being Your Excellencys Constant Debtor and Affectionate humbl. Servant
                  
                     John Armstrong
                  
               